Covington & Burling LLP THE NEW YORK TIMES BUILDING BEIJING BRUSSELS NEW YORK, NY 10018-1405 LONDON TEL 212.841.1000 NEW YORK FAX 212.841.1010 SAN DIEGO WWW.COV.COM SAN FRANCISCO SILICON VALLEY WASHINGTON April 14, 2011 Mr. David Lyon United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20548 Re: Trustmark Corporation Form 10-K for the fiscal year ended December 31, 2010, File No. 0-3683 Dear Mr. Lyon: This letter is submitted on behalf of Trustmark Corporation (the “Company”) in reference to the comments that the Staff of the Division of Corporation Finance provided with respect to the Company’s Form 10-K for the fiscal year ended December 31, 2010, as set forth Mr. Michael Clampitt’s letter to Mr. Louis Greer of Trustmark Corporation, dated April 11, 2011.As a follow up to our discussion with you, we are confirming that it is the Company’s intent to provide the Staff with its response no later than Friday, April 29, 2011.The Company has authorized us to acknowledge that our discussions with the Staff do not constitute any agreement or confirmation from the Staff that it has approved any extension of the period for the Company to reply. Please do not hesitate to contact the undersigned at (212) 841-1060 if you have any questions regarding this letter. Sincerely, /s/ Bruce C. Bennett Bruce C. Bennet cc: Michael Clampitt William Schroeder Marc Thomas
